Shaw, C. J.
The plaintiff could recover only by proving an express promise after the debtor had obtained his discharge. Proof of a promise before the discharge was not competent for any purpose, and ought not to have been admitted. It is impossible now to say that the jury, in finding their verdict for the plaintiff, did not rest it on the proof of a promise before the z discharge was granted; or that there was sufficient evidence of a promise after the discharge to warrant the verdict.

Exceptions sustained.